DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 6/17/2021 to claims 1-7, 9-16 and 18-20 have been entered. Claims 23-26 are added. Claims 8, 17, 21 and 22 have been canceled. Claims 1-7, 9-16, 18-20 and 23-26 remain pending, of which claims 1-7, 9, and 23-26 are being considered on their merits. Claims 10-16 and 18-20 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group I, claims 1-9, in the reply filed on 6/13/2017 stands.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 24, the claim limits to the concentration of L-arginine in the solution being about “250-2000 mM” and the concentration of glucose being about “50-120 mM”. The only reference to the concentration of L-arginine recites that the concentration is 1 gram per liter, which is about 5.7 mM. Similarly, concentration of L-arginine recites that the concentration is 1 gram per liter, which is about 5.5 mM. Therefore there is a lack of support for the high concentration for arginine or glucose. 
 Regarding claims 24-25, the claims limit to specific concentration ranges of the included components. While the specification does contemplate concentrating the solution comprising glutathione and ascorbic acid it is silent as to any possible ranges of the concentrating. The instant specification does not recite any specific concentration ranges, and therefore there is not written description that supports these specifically claimed ranges.
Regarding claim 26, this claim recites a molar ratio of two of the components within the solution. The specification is silent as to any molar ratio between any components and therefore there is not written description that supports this specifically claimed molar ratio.
Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-6, 23 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88), Hassanein et al (U.S.PGPUB 2005/0147958; reference A) and Payrat et al (1999, U.S. Patent 5,906,915; reference B).
Regarding claims 1 and 23, Thatte teaches a kit for preserving organs comprising storage/resuscitation solution (both alpha and beta Lazarus solutions, both with different pH levels) comprising water, salts, and glucose (see paragraphs [0093]-[0116]). Regarding claims 1, 4, and 25-26, Thatte teaches preferred final solutions also include solutions comprising 0.01-2.0 L of distilled water, 0.01-0.75 g/L (0.3 to 2.44 mM) reduced glutathione, 0.01-0.5 g/L (0.07 to 2.8 mM) ascorbic acid and 5 g/L (28 mM) glucose (reads on about 50 mM) (see paragraphs [0093]-[0116]); regarding claim 26, these ranges include the claimed ratio. Regarding claims 1 and 6, Thatte teaches including THAM to adjust pH of the solutions, and Thatte provides examples wherein the pH is 7.4 (reads on “about” 8) and wherein the pH is 6.8 (see paragraphs [0115], [0240], and [0252]). Regarding claim 1, Thatte teaches that the solution for preserving organs should have a physiological pH of 7.4 (see paragraphs [0241]-[0246]). Regarding claims 2 and 3, Thatte teaches the kit includes solutions comprising 0.1-0.5 g/L calcium chloride, 0.25-0.75 g/L potassium chloride, 0.01-0.5 g/L potassium phosphate monobasic, 0.01-0.5 g/L magnesium chloride hexahydrate, 0.01-0.5 g/L magnesium sulfate heptahydrate, 5.0-10.0 g/L sodium chloride, 0.01-0.5 g/L sodium bicarbonate, and 0.01-0.5 g/L sodium phosphate dibasic heptahydrate (see paragraphs [0094]-[0101]). Regarding claims 5 and 25-26, Thatte teaches the composition includes amounts of the compounds in the listed ranges, and that these ranges can be used to achieve a desired ratio of components within the solution (see paragraph [0042]). 

Regarding claim 1, Touitou teaches adding glutathione to ascorbic acid in aqueous solutions stabilizes the as ascorbic acid, and Touitou teaches using a solution that consists of water, ascorbic acid, and glutathione (see abstract and page 86). Regarding claim 1, Touitou teaches acidification of the solution to a pH of 3.5 also led to a remarkable stabilization of ascorbic acid (see page 86).
Regarding claims 1 and 25, Payrat teaches a system wherein preservation solutions can be separated to keep one solution at a lower pH, such as 5.8, and one solution at a higher pH, such as 7.4, such that when the solutions are mixed the pH remains in the desired physiological range (see Figure 1 and col. 5-6).
Regarding claim 1 and 25, Hassanein teaches that components of organ preservation solutions that are not shelf-stable can be prepared separately from the solution comprising other more stable ingredients, and admixed with the preservation solution just prior to use (see paragraph [0156]).
A person of ordinary skill in the art would have had a reasonable expectation of success in separating Thatte’s solutions in two separate containers such that one container consists of water, ascorbic acid, and glutathione with a pH of 3.5, and the other comprises the remaining components in solution because while Thatte teaches the inclusion of ascorbic acid and glutathione in the solution, Touitou teaches keeping them separate with a reduced pH stabilizes the ascorbic acid. The skilled artisan would have been motivated to separate Thatte’s solutions in two separate containers such that one container consists of water, ascorbic acid, and 
A person of ordinary skill in the art would have had a further reasonable expectation of success in including Thatte’s solutions in two separate containers and adjusting the ratios of the solutions because Hassanein teaches that components of organ preservation solutions that are not shelf-stable can be prepared separately from the solution comprising other more stable ingredients, and admixed with the preservation solution just prior to use. The skilled artisan would have been motivated to include Thatte’s solutions in two separate containers and adjusting the ratios of the solutions because Thatte teaches the composition may include amounts of the compounds in the listed ranges, and that these ranges can be used to achieve a desired ratio of components within the solution, and Hassanein establishes that solutions can be separated to improve stability of components. Furthermore, the primary reference Thatte teaches that solutions should have a physiological pH of 7.4 for use. Additionally, Payrat provides motivation for a system wherein preservation solutions can be separated to keep one solution at a lower pH, and one solution at a higher pH, such that when the solutions are mixed the pH remains in the desired physiological range, while Touitou provides motivation for specifically having components such as glutathione and L-ascorbic acid together in a solution with a lower pH. Regarding the claimed ratio wherein the second solutions is prepared such that it is 20 concentrated, as stated above the primary reference Thatte teaches the composition includes amounts of the compounds in the listed ranges, and that these ranges can be used to achieve a desired ratio of components within the solution. Furthermore as discussed above each of the three secondary references provide motivation for separating the glutathione and L-ascorbic acid together in a solution with a lower pH such that when the solution is mixed with the first solution the pH remains at a physiological level. Therefore there is motivation to concentrate the second solution as to not reduce the pH of the first solution below physiological levels after the solutions are mixed. The level of concentration would be result effective because 
A person of ordinary skill in the art would have had a reasonable expectation of success in including Thatte’s solutions in two separate containers because Thatte teaches various compounds can be useful for organ preservation as well as different pH levels, which would require separate containers to maintain. The skilled artisan would have been motivated to include Thatte’s solutions in two separate containers because it would allow for lower pH levels to be used with compounds that are more stable at reduced pH levels, while maintaining other ingredients at a more physiologically appropriate pH. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88), Hassanein et al (U.S.PGPUB 2005/0147958) and Payrat et al (1999, U.S. Patent 5,906,915) as applied to claims 1-6, 23 and 25-26 above, and further in view of Campbell et al (1950, Canadian Journal of Research, 28e(1): abstract only; reference U).
Thatte in view of the secondary references does not teach the pH of the second solution is in a range from 2.7 to 3.3.

A person of ordinary skill in the art would have had a reasonable expectation of success in using a pH in a range from 2.7 to 3.3 for the container consists of water, ascorbic acid, and glutathione because Campbell teaches that maximum stability of ascorbic acid, including when combined with glutathione, is obtained at pH levels ranging from 2.5 to 4.5. The skilled artisan would have been motivated to use a pH in a range from 2.7 to 3.3 for the container consists of water, ascorbic acid, and glutathione because this would provide for a stable ascorbic acid to be used in Thatte's solution. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88), Hassanein et al (U.S.PGPUB 2005/0147958) and Payrat et al (1999, U.S. Patent 5,906,915) as applied to claims 1-6, 23 and 25-26 above, and further in view of Wikman-Coffelt (U.S. Patent 5,066,578).
Thatte in view of the secondary references does not teach the kit includes a first and second container that are maintained as separate by a partition that may be removed to allow for the solutions to mix (claim 9).
Regarding claim 9, Wikman-Coffelt teaches an organ preservation system that includes two separate containers containing two separate solutions, wherein the containers may be connected in a way to allow for the solutions to mix (see Figure 1A). Each of Wikman-Coffelt’s two containers comprise an inner chamber comprising a solution; therefore this inner space in the containers reads on the instantly claimed “chambers”. As Wikman-Coffelt’s two containers 
A person of ordinary skill in the art would have had a reasonable expectation of success in separating Thatte’s solutions in such a way that they could be mixed because Wikman-Coffelt teaches such a configuration is possible. The skilled artisan would have been motivated to separate Thatte’s solutions in such a way that they could be mixed because Wikman-Coffelt teaches this allows for the organ to be treated with different solutions at different times which can be beneficial for the preservation process. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88), Hassanein et al (U.S.PGPUB 2005/0147958) and Payrat et al (1999, U.S. Patent 5,906,915) as applied to claims 1-6, 23 and 25-26 above, and further in view of Uprety et al (1963, J Pharm Sci, 52:1001-1002).
Thatte in view of the secondary references does not teach the pH of the second solution is in a range from 2.7 to 3.3.
Regarding claim 7, Uprety teaches aspartic is most stable at a pH of 3 (see Table II).
A person of ordinary skill in the art would have had a reasonable expectation of success in adjusting the pH of Thatte’s solution comprising ascorbic acid to a pH of 3 because Uprety teaches aspartic is most stable at a pH of 3. The skilled artisan would have been motivated to to adjust the pH of Thatte’s solution comprising ascorbic acid to a pH of 3 because this would provide for a more stable ascorbic acid to be used in Thatte's solution. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. 
Applicant alleges that Thatte only teaches one solution at a time, not combining the two solutions to form a final solution. As an initial matter, it is noted that the claims are drawn to a kit comprising two solutions, not a kit comprising two mixed solutions. While the applicant has amended the claims to limit to the pH of the final solution if the two solutions were combined, this feature is obvious over the newly cited secondary references for the reason stated in the above rejection. Applicant further continues by highlighting that Thatte’s two solutions contain overlapping components and not the two solutions as claimed, and applicant discusses Thatte’s intended use of the two solutions. As discussed above, a person of ordinary skill in the art would have had a reasonable expectation of success in including Thatte’s solutions in two separate containers such that one container comprises the ascorbic acid and glutathione with a low pH because while Thatte teaches the inclusion of the compounds in the solution, Touitou and Campbell teach keeping ascorbic acid with a reduced pH stabilizes the ascorbic acid and Touitou.  It is the secondary references that are relied upon for providing the motivation to separate the components that would be more stable together at a low pH into a separate solution. Hassanein teaches that components of organ preservation solutions that are not shelf-stable can be prepared separately from the solution comprising other more stable ingredients, and admixed with the preservation solution just prior to use. Indeed, this teaching is further supported by Payrat who provides motivation for a system wherein preservation solutions can be separated to keep one solution at a lower pH, and one solution at a higher pH, such that when the solutions are mixed the pH remains in the desired physiological range. Therefore the rejection is not simply over Thatte’s two solutions, but over Thatte taken in view of the secondary references and this argument is not persuasive. 

Applicant alleges that the ratio of glutathione and ascorbic acid, dependent claim 26, is not obvious because Touitou teaches using more glutathione than ascorbic acid. Applicant also alleges that because of this, Touitou does not provide a motivation for a solution that consists of water, ascorbic acid, and glutathione. As an initially matter, as stated above the limitations of dependent claim 26 are rejected for lacking any written description and for being new matter. Furthermore, it is the primary reference Thatte that is relied upon for teaching the amounts of glutathione and ascorbic acid, and as stated in the above rejection, the ranges glutathione and ascorbic acid taught by Thatte overlap with the claimed ratio of glutathione and ascorbic acid. 
Applicant reiterates their argument that there is no teaching or motivation to separate Thatte’s components into two solutions as claimed. However, again, a person of ordinary skill in 
Applicant again points to the previously filed Declarations by Pachuk and alleges that it was only their discovery that when glutathione and ascorbic acid are stored together at a lower pH that they remain more stable. Applicant points to their results using an undisclosed commercial product, and alleges that this undisclosed product correlates to the claimed second solution and shows better ascorbic acid stability than Thatte’s single solution. However, as stated in the Office Actions mailed 9/6/2017, 6/12/2018, 11/29/2018, 2/21/2020, and 3/17/2021, Touitou was published in 1996 and Touitou specifically recognizes that components of Thatte’s solution can be stabilized by separating out the ascorbic acid and glutathione into a low pH solution. As stated above, the solution taught by Touitou is identical to the applicant’s claimed second solution, and therefore Touitou’s solution would have the same stability and properties as the claimed solution. Applicant further points to a new Declarations by Pachuk and alleges that it is only their claimed molar ratio of glutathione and ascorbic acid that stabilizes the solution (this argument is only relevant to dependent claim 26). As an initial matter, it is noted 
Applicant alleges that the concentration ratio in claim 5 is not obvious over Thatte and Touitou. However, as stated above, the primary reference Thatte teaches the composition includes amounts of the compounds in the listed ranges, and that these ranges can be used to achieve a desired ratio of components within the solution. Furthermore as discussed above each of the three secondary references provide motivation for separating the glutathione and L-ascorbic acid together in a solution with a lower pH such that when the solution is mixed with the first solution the pH remains at a physiological level. Therefore there is motivation to concentrate the second solution as to not reduce the pH of the first solution below physiological levels after the solutions are mixed. The level of concentration would be result effective because the primary reference Thatte teaches the total level of glutathione and ascorbic acid that should be in the final solution in Thatte, and Thatte specifically teaches the final desired physiological pH of the final solution. Since the secondary references all render it obvious to separate out the glutathione and ascorbic acid into a separate low pH solution, the level/ratio of concentration is result effective to achieve the final desired pH and levels that are taught by Thatte when the separate low pH solution is admixed as taught by Payrat and Hassanein.
Regarding claim 9, applicant alleges that the Wikman-Coffelt reference is distinct from the claimed composition since Wikman-Coffelt teaches two containers that are connected to each other and not two chambers within a single container as claimed. The applicant appears to be only narrowly interpreting the claim. Each of Wikman-Coffelt’s two containers comprise an 
Applicant generally alleges that the new claims are not obvious. However, these claims are rejected for the reasons stated above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9, and 23-26 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 14/906,582 in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88).
Claims 1-5 of copending Application No. ‘582 are drawn to a kit for preserving organs or tissues comprising a first and second solution comprising all of the same compounds as those in the pending claims. Additionally, 1-5 of ‘582 are drawn to a the same set up as the pending claims wherein the solutions have different pH levels, and are separated by a partition that may be removed to allow for the solutions to mix. It is noted that both the pending claims and claims of ‘582 recite the term “about” which renders the ranges broad. 
‘582 does not teach the second solution consist of water, ascorbic acid, and glutathione with a pH below 4.
Regarding claim 1, Touitou teaches adding glutathione to ascorbic acid in aqueous solutions stabilizes the as ascorbic acid, and Touitou teaches using a solution that consists of water, ascorbic acid, and glutathione (see abstract and page 86). Touitou teaches acidification of the solution to a pH of 3.5 (renders obvious pH of 3.3 because there is motivation to optimize) also led to a remarkable stabilization of ascorbic acid (see page 86).
A person of ordinary skill in the art would have had a reasonable expectation of success in separating the solutions taught by ‘582 to include a solution consisting of water, ascorbic acid, and glutathione with a pH below 4 because Touitou teaches this allows for a stable solution. The skilled artisan would have been motivated separate the solutions taught by ‘582 to include a solution consisting of water, ascorbic acid, and glutathione with a pH below 4 because it would allow for a longer shelf life of the ascorbic acid.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. Applicant requests that the double patenting rejections be held in abeyance. However, as there is nothing on the record to permit withdraw of the rejections, these rejections stand. 
Conclusion	
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653